PER CURIAM
*189The trial court committed appellant to the custody of the Mental Health Division for a period not to exceed 180 days and entered an order prohibiting appellant from purchasing or possessing firearms after determining that he was a danger to others and unable to provide for his basic needs because of a mental disorder. See ORS 426.005 (1)(f)(A), (B). On appeal, he argues that the record does not contain legally sufficient evidence to support the involuntary commitment. The state concedes that the record is legally insufficient in that regard and that the judgment of commitment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment and the order prohibiting the purchase or possession of firearms.1 See State v. R. C. S. , 291 Or. App. 489, 490, 415 P.3d 1164 (2018) (reversing both the commitment judgment and the order prohibiting the appellant from purchasing or possessing firearms).
Reversed.

Our disposition obviates the need to reach appellant's other assignment of error.